Citation Nr: 0604325	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
through and through gunshot wound, left chest and right 
shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran does not reside in the jurisdiction of the RO 
that initially decided his claim, but rather in the 
jurisdiction of the RO that certified this appeal to the 
Board for appellate review.   

In a VA Form 9 received at the RO in September 2003, the 
veteran requested a Board hearing at the RO.  The RO never 
acknowledged the veteran's request; however, such 
acknowledgment was not necessary.  In a written statement 
received at the Board in February 2004, the veteran withdrew 
his hearing request and asked the Board to proceed in 
adjudicating his claim. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.   

2.  The veteran is right handed.

3.  Residuals of the gunshot wound of the veteran's left 
chest and right shoulder include muscle tenderness, 
limitation of motion with pain and weakness, increased 15 
percent during flare-ups, and well-healed scars that are 
nontender, asymptomatic and cause no functional loss.  

4.  Residuals of the gunshot wound of the veteran's left 
chest and right shoulder are no more than moderately severe.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for a through and through gunshot wound, left chest 
and right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.73, 4.118, Diagnostic 
Codes 5302, 7803 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in March 2004, after the RO initially decided 
the veteran's claim in a rating decision dated in July 2003.  
In the VCAA notice letter, AMC acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, notified him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
received to support this claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to 
identify or send directly to VA all additional information or 
evidence.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

Specifically, in letters dated in April 2003, a rating 
decision dated in July 2003, a statement of the case issued 
in August 2003, and a supplemental statement of the case 
issued in January 2004, the RO provided the veteran some of 
the same information noted in the March 2004 VCAA notice 
letter.  As well, the RO informed the veteran that it had 
requested, but not yet received, evidence in support of his 
claim and asked him to ensure the receipt of such evidence.  
The RO also asked the veteran to sign enclosed forms 
authorizing the release of his treatment records.  In 
addition, the RO explained the reasons for which it denied 
the veteran's claim and identified the evidence it had 
considered in so doing and the evidence still needed to 
substantiate the claim.  As well, the RO furnished the 
veteran all provisions pertinent to his claim, including 
those governing VA's duties to notify and assist.

For the following reasons, any defect with respect to the 
timing of the March 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the veteran is in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, he 
was afforded the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim, any error in not providing 
a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error and 
does not prejudice the veteran.

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file the evidence the 
veteran identified as being pertinent to that claim, 
including VA and private treatment records.  Thereafter, in 
multiple written statements submitted in support of this 
appeal, the veteran and his representative indicated that 
there was no other evidence to submit and asked the Board to 
consider this appeal expeditiously based on the evidence now 
of record.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him VA 
examinations, during which examiners addressed the severity 
of his service-connected disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran had active service from February 1953 to February 
1955.  During this time period, in December 1953, he suffered 
a perforating gunshot wound of the left anterior chest wall 
(entrance in the left anterior chest to the left of the 
sternum and exit in the mid-axillary line at T-10), a 
superficial wound of the right shoulder posteriorly, and a 
compound, comminuted fracture of the 11th and 12th ribs on the 
left.  These injuries necessitated hospitalization for 
approximately a week, during which health care providers 
debrided the veteran's trunk and left anterior chest wall and 
noted no associated artery or nerve involvement.  

In March 1954, a health care provider noted a slightly 
infected and swollen chest wound and diagnosed a stitch 
abscess.  In August 1954, the veteran complained of chest 
pain in the area where he was shot.  In November 1954, the 
veteran reported painful scars.  Health care providers 
confirmed keloid scars on the chest wall and right posterior 
shoulder. In December 1954, the veteran complained of pain in 
the chest on lifting and when stooping.  He indicated that he 
had been boxing and engaging in other strenuous activity when 
he noticed the pain.  Health care providers diagnosed 
probable myofascial strain of the left pectoralis major.  
They initially injected the veteran's muscle, but such 
injection did not completely relieve the veteran's symptoms.  
The veteran then underwent physiotherapy.  On separation 
examination conducted in February 1955, an examiner noted no 
abnormalities related to the gunshot wounds other than scars 
on the veteran's chest and right shoulder. 

Following discharge from service, in a rating decision dated 
in May 1955, the RO granted the veteran service connection 
for residuals of the gunshot wound of the left chest and 
right shoulder.  A 30 percent evaluation is now in effect for 
this disability.  

The veteran seeks an increased evaluation for this 
disability.  He contends that the 30 percent evaluation 
assigned this disability does not accurately reflect the 
severity of the residuals of the gunshot wound.  Such 
residuals allegedly include pain, discomfort and stiffness on 
any activity, weakness, numbness and fatigability.  These 
residuals reportedly interfered with the veteran's 
professional baseball career, which began prior to being 
drafted in 1953.  The veteran's representative contends that 
the veteran should be given the benefit of the doubt in the 
resolution of his claim.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  
 
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. at 
125-126.  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to additional functional loss due to pain under 38 C.F.R. § 
4.40, and additional functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the 
minimum compensable evaluation for the joint.  38 C.F.R. § 
4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated residuals of the gunshot 
wound of the veteran's left chest and right shoulder as 30 
percent disabling pursuant to Diagnostic Codes (DCs) 5302 and 
7803.  

DC 5302, which governs ratings of injuries to muscle group 
II, provides that a noncompensable (0 percent) evaluation is 
assignable for slight disability of the dominant group II 
muscle.  A 20 percent evaluation is assignable for moderate 
disability of the dominant group II muscle.  A 30 percent 
evaluation is assignable for moderately severe disability of 
the dominant group II muscle.  A 40 percent evaluation is 
assignable for severe disability of the dominant group II 
muscle.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2005).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2005).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Disabilities rated under DCs 5301 to 5323 
are to be classified as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56(d).

A slight disability of the muscles consists of a simple 
muscle wound without debridement or infection.  A history 
with regard to this type of injury should include a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements. Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4).  

DC 7803 provides that a 10 percent evaluation is assignable 
for scars that are superficial, poorly nourished, with 
repeated ulceration.  An evaluation in excess of 30 percent 
is not assignable for any scar that is not the result of a 
burn, or which does not disfigure the head, face or neck.  38 
C.F.R. § 4.118, DC 7803 (2005).

The veteran's disability may also be rated under 38 C.F.R. § 
4.71a, DC 5200 (2005).  This code provides that a 30 percent 
evaluation is assignable for favorable ankylosis of the 
scapulohumeral articulation, abduction to 60 degrees, and the 
ability to reach the mouth and head.  A 40 percent evaluation 
is assignable for ankylosis of the major scapulohumeral 
articulation, intermediate between favorable and unfavorable.

Based on these criteria and the evidence discussed below, the 
Board finds that residuals of a gunshot wound of the 
veteran's left chest and right shoulder do not more nearly 
approximate the criteria for an evaluation in excess of 30 
percent under any applicable DC.  

Since discharge, health care providers and VA examiners have 
evaluated the veteran's chest and right shoulder for 
residuals of the in-service gunshot wound.  Before the 
veteran filed his claim for an increased evaluation for such 
residuals in January 2003, health care providers and VA 
examiners noted the following findings associated with the 
wound: healed scars on the chest and right shoulder, mild 
weakness of the right forearm and right hand (noted to be due 
to either the gunshot wound, or a 1996 cerebrovascular 
accident, or both), and mild to moderate traumatic 
osteoarthritis of the right shoulder, glenohumeral and 
acromioclavicular joints. 

Since January 2003, the veteran has undergone additional VA 
examinations.  During a VA joints examination conducted in 
June 2003, he reported that he had right shoulder pain, but 
only with movement, stiffness with movement and in heat, and 
no weakness, swelling or locking.  He also reported that he 
took four to five aspirins three to four times weekly and 
occasionally applied ice when his shoulder felt hot.  He 
indicated that, during flare-ups, he had pain of 7 on a scale 
of 1 to 10, which abated by stopping the movement in which he 
was engaged for the remainder of the day.  

The examiner noted that the veteran was right handed.  The 
examiner also noted that the veteran used no aids or 
prosthesis, had no dislocation, inflammatory arthritis, 
ankylosis, redness, swelling or deformity, and had tenderness 
of the right supraspinatus muscle, and flexion from 0 to 70 
degrees with pain at 140 degrees, extension from 0 to 30 
degrees with pain at 30 degrees, abduction from 0 to 1000 
degrees with pain at 90 degrees, adduction from 0 to 30 
degrees with no pain, and internal and external rotation from 
0 to 75 degrees with pain at 75 degrees.  The examiner 
indicated that the range of motion of the veteran's right 
shoulder was additionally limited by 25 percent by pain 
following repetitive use.  X-rays showed mild degenerative 
changes in both the acromioclavicular and glenohumeral 
joints, subchondral sclerosis and tiny osteophytes.  The 
examiner diagnosed status post gunshot wound, right shoulder, 
with traumatic arthritis.

During a VA muscles examination conducted the same day, the 
examiner noted three nontender scars with no tissue loss, 
adhesions or nerve damage and no loss of muscle strength in 
the right shoulder.  She indicated that the veteran could 
move each of his joints independently through usual range of 
motion, but was limited by joint pain.  X-rays showed no 
residual shrapnel.  The examiner diagnosed status post 
superficial gunshot wound to the left anterior chest and 
right posterior shoulder without muscular residuals.

In September 2003, the veteran underwent electrodiagnostic 
studies for the purpose of determining whether, as alleged, 
reported weakness and numbness in his right hand and right 
little finger were associated with the in-service gunshot 
wound.  The results of these studies were consistent with 
bilateral carpal tunnel syndrome, but indicated no 
neuropathy, myopathy or radiculopathy.  The physician who 
interpreted the studies indicated that the carpal tunnel 
syndrome was not related to service and that there was no 
evidence of radiculopathy, plexopathy or neuropathy secondary 
to the in-service gunshot wound.

During VA joints and hand, thumb and fingers examinations 
conducted in October 2003, the veteran reported persistent 
right shoulder pain during certain positional movements.  He 
described the pain as 4 to 5 on a scale of 1 to 10 with 
weakness and fatigability.  He denied stiffness, swelling, 
heat, redness, instability or giving way, locking or lack of 
endurance.  He also reported difficulty bringing his right 
little finger into a normal position and indicated that he 
had weakness in that joint.  When queried regarding 
treatment, he noted rest with no prescriptions.  He reported 
that he had flare-ups of shoulder pain three times monthly, 
which were mild to moderate and caused weakness for 10 to 15 
minutes and a 15 percent increase in pain.  Such flare-ups 
reportedly occurred with overuse of the shoulder and abated 
with rest.  When queried regarding occupation, the veteran 
noted that he fixed homes and then sold them to the bank.  He 
also noted that he was 100 percent mobile and capable of 
performing activities of daily living, including driving.

The examiner noted that the veteran was right handed.  The 
examiner also noted that the veteran used no aids or 
prosthesis, had no dislocation, recurrent subluxation, 
inflammatory arthritis or ankylosis, and had painful motion 
on abduction of the right shoulder greater than 120 degrees 
with weakness and point tenderness in the upper deltoid 
muscle.  He indicated that there was no edema, effusion, 
instability, redness, heat, abnormal movement or guarding of 
movement and the veteran's clavicles were symmetrical.  The 
examiner specifically recorded forward flexion of the right 
shoulder from 0 to 165 degrees, abduction from 0 to 120 
degrees, internal rotation from 0 to 65 degrees and external 
rotation from 0 to 85 degrees.  X-rays showed no interval 
change.  The examiner diagnosed acute right shoulder and arm 
strain and degenerative changes at the acromioclavicular and 
glenohumeral joints.  The examiner indicated that the 
reported arm pain, but not the fifth finger weakness, was 
more likely than not due to residuals of the in-service 
gunshot wound.  

According to the above evidence, residuals of the gunshot 
wound of the veteran's left chest and right shoulder include 
muscle tenderness, limitation of motion with pain and 
weakness, increased 15 percent during flare-ups, and well-
healed scars that are nontender, asymptomatic and cause no 
functional loss.  Such residuals are no more than moderately 
severe.  They do not interfere with the veteran's ability to 
engage in activities of daily living, including fixing houses 
and driving, and do not include ragged, depressed, and 
adherent scars, loss of deep fascia or muscle substance on 
palpation, soft flabby muscles in the wound area, or swollen 
and hardened muscles in contraction.  Moreover, on x-rays, 
there is no evidence of foreign bodies, which would indicate 
intermuscular trauma.  An evaluation in excess of 30 percent 
is thus not assignable under DC 5302.  

An evaluation in excess of 30 percent is also not assignable 
under Diagnostic Code 5200, as the medical evidence does not 
show that the veteran has ankylosis of the scapulohumeral 
articulation, or under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202.  The 30 percent 
evaluation contemplates the functional loss caused by 
residuals of the gunshot wound of the veteran's left chest 
and right shoulder, including during flare-ups and when his 
movement is weakened.  There is no objective evidence of any 
functional impairment additional to that which was previously 
noted.  

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 30 percent for a through and 
through gunshot wound, left chest and right shoulder, have 
not been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the claim 
must be denied.  




ORDER

An evaluation in excess of 30 percent for a through and 
through gunshot wound, left chest and right shoulder, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


